Citation Nr: 0818458	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  08-08 614	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 3, 2008, Board of Veterans' Appeals (Board) decision 
which declined to reopen a claim of service connection for 
the cause of the veteran's death.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from February 1943 to February 
1946 and from April 1951 to August 1952.  He died in November 
1954.  The appellant (the moving party) is the veteran's 
surviving spouse.

The moving party filed a statement which has been accepted as 
a motion to revise or reverse, on the basis of CUE, a 
January 3, 2008, Board decision which denied her application 
to reopen a previously denied claim of service connection for 
the cause of the veteran's death.  See 38 U.S.C.A. §§ 5109A, 
7111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1400, 20.1403 
(2007).



FINDING OF FACT

The Board's January 3, 2008, decision denying the appellant's 
application to reopen a previously denied claim of service 
connection for the cause of the veteran's death was not 
undebatably erroneous.



CONCLUSION OF LAW

A January 3, 2008, Board decision which denied an application 
to reopen a previously denied claim of service connection for 
the cause of the veteran's death was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105(a), 3.400(k), 20.1400, 
20.1403 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

In a letter from her congressional representative, dated on 
July 22, 2004, and date-stamped as received by the RO on 
July 28, 2004, the appellant (the moving party) filed an 
application to reopen her previously denied claim of service 
connection for the cause of the veteran's death.

In a rating decision dated on January 19, 2005, and issued to 
the appellant on January 24, 2005, the RO denied her 
application to reopen a previously denied claim of service 
connection for the cause of the veteran's death.

In statements on a VA Form 21-4138 signed by the appellant, 
dated on April 27, 2005, and date-stamped as received by the 
RO on April 28, 2005, she disagreed with the January 2005 
rating decision.  The appellant subsequently perfected a 
timely appeal on this claim when she submitted a signed VA 
Form 9 dated on August 4, 2005, and date-stamped as received 
by the RO on August 11, 2005.

In a Supplemental Statement of the Case dated on June 26, 
2006, the RO essentially reopened the previously denied 
service connection claim for the cause of the veteran's death 
and denied this claim on the merits.

The appellant's service representative submitted a signed VA 
Form 646 which was dated on July 25, 2007, and contained 
argument concerning the application to reopen a previously 
denied service connection claim for the cause of the 
veteran's death.

A Travel Board hearing was held at the RO in November 2007.

In a decision dated on January 3, 2008, the Board noted that 
the RO had denied the appellant's original claim of service 
connection for the cause of the veteran's death in December 
1954; however, the appellant had not perfected a timely 
appeal of that decision.  The Board also noted that the RO 
had determined in rating decisions issued in March and June 
1963, March 1970, and in July and August 1981 that new and 
material evidence had not been received sufficient to reopen 
the previously denied service connection claim for the cause 
of the veteran's death; the appellant also had not perfected 
an appeal as to any of these prior rating decisions.  The 
Board observed that, at the time of most recent final rating 
decision in August 1981, the evidence of record, including 
the veteran's service medical records, showed that he 
received treatment for a variety of medical conditions, to 
include right middle lobe lobar pneumonia (suspected to be 
coccidioidomycosis), during active service.  The veteran's 
death certificate and autopsy report indicated that the cause 
of his death was carbon monoxide poisoning due to suicide.  
The newly submitted evidence included lay statements, 
additional copies of the veteran's service medical records 
and autopsy report, and an August 2005 letter from W.E.F., 
M.D., Ph.D. (Dr. W.F.).  Dr. W.F. concluded in August 2005 
that the veteran's gross autopsy findings and final autopsy 
diagnosis were consistent with a clinical diagnosis of 
"Valley Fever" (coccidioidomycosis).  The Board also noted 
that the appellant had testified in December 2007 that the 
veteran had experienced coccidioidomycosis during active 
service and then took his own life "because he was 
despondent over the symptoms associated with his ongoing 
coccidioidomycosis."  

After reviewing the newly submitted evidence, the Board found 
in January 2008 that new and material evidence had not been 
submitted sufficient to reopen the appellant's previously 
denied claim of service connection for the cause of the 
veteran's death.  First, the Board noted that most of the 
evidence (copies of the veteran's service medical records, 
autopsy report, and treatise evidence) submitted since August 
1981 was not new because it already was of record at the time 
of the August 1981 rating decision.  Second, the Board 
determined that, although the August 2005 letter from 
Dr. W.F. was new because it was not of record previously, 
this letter was not material because it did not provide an 
etiological link between the veteran's death from carbon 
monoxide poisoning and active service.  The Board observed 
that Dr. W.F. had not suggested that the veteran's death was 
related to active service.  The veteran also was not in 
receipt of service connection for coccidioidomycosis at the 
time of his death and there was no evidence that 
coccidioidomycosis caused or contributed to cause his death.  
Finally, as the lay statements were not entitled to probative 
value, the Board concluded that they did not constitute new 
and material evidence.  Thus, the Board denied appellant's 
application to reopen a previously denied service connection 
claim for the cause of the veteran's death.

When she filed her CUE motion at the Board on March 11, 2008, 
the moving party essentially contended that, in its 
January 3, 2008, decision, the Board did not have all of the 
facts before it concerning the veteran's in-service 
hospitalization for treatment of coccidioidomycosis and also 
had failed to consider all of the medical evidence of record.  
The appellant enclosed copies of service medical records 
showing the veteran's in-service hospitalization for 
coccidioidomycosis which she contended the Board either had 
overlooked or ignored in January 2008 when it denied her 
application to reopen a previously denied service connection 
claim for the cause of the veteran's death.  Because the 
Board had not considered this evidence, the moving party 
contended that she had submitted new and material evidence 
and that her previously denied claim of service connection 
for the cause of the veteran's death should be reopened.  She 
maintained that the Board's failure to acknowledge this 
evidence in its decision and to reopen the appellant's claim 
constituted CUE.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105(a) (2007). To establish a valid CUE 
claim, a claimant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The moving party's allegations of CUE in the Board's 
January 3, 2008, decision-that the Board did not have all of 
the facts surrounding the veteran's in-service 
hospitalization and also failed to review all of the 
veteran's service medical records, including allegedly newly 
submitted records showing such hospitalization-are not 
persuasive.  A review of the claims file shows that, in fact, 
the appellant submitted the veteran's in-service 
hospitalization records on several occasions since 2005, up 
to and including immediately after her Travel Board hearing 
in November 2007.  The appellant herself alluded to this in 
her CUE motion when she stated that her "appeal was based on 
evidence that was not available to me until 2005."  A review 
of these records indicate that, during active service, the 
veteran was hospitalized between July and October 1951 
following complaints of a cough, low-grade fever, and malaise 
with anterior chest pain.  These records also show that the 
veteran initially tested positive for coccidioidomycosis in 
July 1951.  Subsequent serological tests in September 1951 
for coccidioidal infection (or coccidioidomycosis) were 
entirely negative and showed no evidence of active infection 
due to coccidioides immitis.  The serological test report 
dated in September 1951 also indicates that an earlier sample 
drawn in July 1951 "was contaminated and unsatisfactory."  
At the veteran's discharge from the hospital in October 1951, 
the diagnosis was lobar pneumonia, not elsewhere classified, 
of the right middle lobe, causative agent unidentified.  At 
that time, the veteran reported that he "felt quite well" 
and returned to full duty.  

Contrary to the assertions of the moving party, a review of 
the Board's January 3, 2008, decision shows that it discussed 
all of the veteran's service medical records and the 
diagnosis of "right middle lobe lobar pneumonia (suspected 
to be coccidioidomycosis) during his period of active 
service."  The Board appropriately determined that none of 
the newly submitted evidence, including the veteran's in-
service hospitalization records, contained an etiological 
link between the cause of the veteran's death and active 
service.  Thus, the moving party's assertion that the Board 
either did not have all of the facts surrounding the 
veteran's in-service hospitalization and/or failed to 
consider all of the veteran's service medical records is not 
accurate.  Finally, to the extent that the moving party 
disagrees in her CUE motion with how the Board weighed the 
evidence of record when it denied her application to reopen a 
previously denied service connection claim for the cause of 
the veteran's death, this allegation does not rise to the 
stringent standard for CUE and is dismissed.  See Luallen, 
8 Vet. App. at 96.  

Because there was an adequate basis for the January 3, 2008, 
Board decision which denied the moving party's application to 
reopen a claim of service connection for the cause of the 
veteran's death, this decision was not undebatably erroneous 
and the moving party's CUE motion is denied.


ORDER

The motion for CUE in a January 3, 2008, Board decision which 
declined to reopen a claim of service connection for the 
cause of the veteran's death is denied.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



